DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/21/2021 has been entered.

Response to Amendment
Applicant has amended claims 1, 4, 14, 18 and 19 in the amendment filed on 12/30/2020. Claims 1-20 are currently pending in the present application.
Response to Arguments
Applicant’s arguments filed on 12/30/2020 with respect to claims 1-20 have been considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taron et al. et al. (US No. 2019/0392176 A1).
	
	As per claim 1, Taron et al. discloses A computer-implemented method comprising:
	receiving, by a computing device, a user query; as (see e.g., ¶ 0025: as “The user may interface with application 103 over user interface 105 using an input instrument such as a stylus, mouse device, keyboard, touch gesture, as well as any other suitable input device”, and “The user may then initiate a command to access or view the stored object comprising the text which includes the sensitive information”; wherein the command to access or view the information is referred to as the user query).
	determining, by the computing device, a response to the user query; as (see e.g., ¶ 0033; and Fig. 2B: as “identifies object 120 comprising text 130 that includes sensitive information 140 (step 205). Application 103 may identify object 120 in response to receiving a request to view text 130 included in object 120”; wherein the requested viewing object comprising text included sensitive information is referred to as the response to the user).
	determining, by the computing device, a sensitivity level of the response; as (see e.g., ¶ 0034; and Fig. 2B: as “Application 103 may determine that sensitive information 140 is present in object 120, which portion of text 130 comprises sensitive the type and level of sensitivity associated with sensitive information 140 based on flags or any other type of allocation method which allows application 103 to identify the contextual privacy setting for sensitive information 140”; wherein the object comprising text included sensitive information is referred to as the response).
	determining, by the computing device, whether to present the response to a user visually, audibly, or visually and audibly based on the sensitivity level in a manner that prevents sensitive information from being communicated to others; as (see e.g., ¶ 0035: as “Application 103 then identifies a context surrounding a presentation of object 120 (step 207)”, see e.g., ¶ 0041: as “identifying the contextual privacy setting for sensitive information 140 and the context surrounding the presentation of object 120, application 103 determines a level of concealment for sensitive information 140 in text 130 (step 208)”, and see e.g., ¶ 0043: as “Sensitive information 140 may be revealed to the user in accordance with the level of concealment by blurring the sensitive information, obfuscating the sensitive information, flipping over of a digital content card including the sensitive information, or omitting the sensitive information” and “when application 103 is directed to audibly present text 130 from object 120, application 103 may determine to omit sensitive information 140 when audibly presenting text 130 based on a determined high level of concealment”; wherein the level of concealment for the object is determined how to present the object to the user).
	generating, by the computing device, presentation instructions regarding how the response is to be presented to the user based on the determining whether to present the response to the user visually, audibly, or visually and audibly; and as (see e.g., ¶ 0043; and Fig. 2B: as “application 103 presents object 120 comprising text 130, wherein sensitive information 140 included in the text 130 is revealed in accordance with the level of concealment (step 209)” and “when application 103 is directed to audibly present text 130 from object 120, application 103 may determine to omit sensitive information 140 when audibly presenting text 130 based on a determined high level of concealment”; wherein presenting the object (i.e., text included sensitive information) based on the level of concealment which is determined using the context surrounding the presentation of object as see in ¶¶ 0037, 0038 and 0049).
	presenting, by the computing device, the response to the user via one or more computer-generated visual responses, one or more computer-generated audio responses, or a combination of computer-generated visual and audio responses in accordance with the presentation instructions, as (see e.g., ¶¶ 0046 and 0050; and Fig. 4).
	
	As per claim 2, Taron et al. discloses The computer-implemented method of claim 1, wherein the generating the presentation instructions is based on mapping the sensitivity level to information identifying a manner in which to present the response, as (see e.g., ¶¶ 0043, 0046 and 0050; and Fig. 4).
	
	As per claim 3, Taron et al. discloses The computer-implemented method of claim 1, wherein the sensitivity level is determined based on at least one selected from the group consisting of: a natural language understanding service; natural language classification; and a confidentiality repository, as (see e.g., ¶¶ 0037, 0038 and 0049).
	
	As per claim 4, Taron et al. discloses The computer-implemented method of claim 1, wherein the user query is received via at least one selected from the group consisting of: voice input; text input; image input; and code scanning, as (see e.g., ¶ 0025: as “An end user may interface with application 103 using user interface 105 to view object comprising text including the sensitive information visual representation 110. The user may interface with application 103 over user interface 105 using an input instrument such as a stylus, mouse device, keyboard, touch gesture, as well as any other suitable input device”).
	
	As per claim 5, Taron et al. discloses The computer-implemented method of claim 1, wherein the determining the response comprises communicating with an application server to process the user query and receive the response from the application server, as (see e.g., Figs. 4-9: as the application service in computing system included server computer(s)).
	
	As per claim 6, Taron et al. discloses The computer-implemented method of claim 1, wherein the presentation instructions include instructions to present the response in a default manner in accordance with default settings when the sensitivity level is below a threshold, as (see e.g., ¶ 0040: as technique of 
	
	As per claim 7, Taron et al. discloses The computer-implemented method of claim 1, wherein the presentation instructions include at least one selected from the group consisting of: instructions to speak the response aloud at a particular volume or tone; instructions to speak the response aloud via a particular audio output device; instructions to speak a portion of the response aloud; instructions for phrasing the response; and instructions to present the response in text format, as (see e.g., Figs. 4-8).
	
	As per claim 8, Taron et al. discloses The computer-implemented method of claim 1, further comprising determining user environment attributes, wherein the generating the presentation instructions is further based on the user environment attributes, as (see e.g., ¶¶ 0037, 0038 and 0049: as using the context surrounding the presentation of object to determine the level of concealment which is used for generating presentation of the object (i.e., text included sensitive information)).
	
	As per claim 9, Taron et al. discloses The computer-implemented method of claim 8, wherein the user environment attributes include at least one selected from the group consisting of: ambient noise level; and information indicating the presence of surrounding individuals, as (see e.g., ¶¶ 0037, 0038 and 0049).
	
claim 10, Taron et al. discloses The computer-implemented method of claim 1, wherein a service provider at least one of creates, maintains, deploys and supports the computing device, as (see e.g., ¶ 0017: as “The application described herein also improves the efficiency in allowing a third-party administrator to generate privacy settings for sensitive information which may be of interest to the third party (e.g., corporate security settings on what type of content may be accessed in an unsecure environment or shared with unauthorized users)”; wherein the third-party application(s) is referred to as the service provider).
	
	As per claim 11, Taron et al. discloses The computer-implemented method of claim 1, wherein the receiving the user query, the determining the response to the query, the generating the presentation instructions, and the presenting the response are provided by a service provider on a subscription, advertising, and/or fee basis, as (see e.g., ¶ 0017: as “The application described herein also improves the efficiency in allowing a third-party administrator to generate privacy settings for sensitive information which may be of interest to the third party (e.g., corporate security settings on what type of content may be accessed in an unsecure environment or shared with unauthorized users)”; wherein the third-party application(s) is referred to as the service provider).
	
	As per claim 12, Taron et al. discloses The computer-implemented method of claim 1, wherein the computing device includes software provided as a service in a cloud environment, as (see e.g., Col. 5 lines 8-47).

	As per claim 13, Taron et al. discloses The computer-implemented method of claim 1, further comprising deploying a system comprising providing a computer infrastructure operable to perform the receiving the user query, the determining the response to the query, the generating the presentation instructions, and the presenting the response, as (see e.g., ¶¶ 0029 and 0063; and Fig. 9).
	
	As per claim 14, Taron et al. discloses A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
	receive a user query; as (see e.g., ¶ 0025: as “The user may interface with application 103 over user interface 105 using an input instrument such as a stylus, mouse device, keyboard, touch gesture, as well as any other suitable input device”, and “The user may then initiate a command to access or view the stored object comprising the text which includes the sensitive information”; wherein the command to access or view the information is referred to as the user query).
	determine a response to the user query; as (see e.g., ¶ 0033; and Fig. 2B: as “identifies object 120 comprising text 130 that includes sensitive information 140 (step 205). Application 103 may identify object 120 in response to receiving a request to view text 130 included in object 120”; wherein the requested viewing object comprising text included sensitive information is referred to as the response to the user).
	determine user environment attributes; as (see e.g., ¶¶ 0037, 0038 and 0049: as the context surrounding the presentation of object is determined).
	determining whether to present the response to a user visually, audibly, or visually and audibly based on the environment attributes in a manner that prevents sensitive information from being communicated to others; as (see e.g., ¶ 0035: as “Application 103 then identifies a context surrounding a presentation of object 120 (step 207)”, see e.g., ¶ 0041: as “identifying the contextual privacy setting for sensitive information 140 and the context surrounding the presentation of object 120, application 103 determines a level of concealment for sensitive information 140 in text 130 (step 208)”, and see e.g., ¶ 0043: as “Sensitive information 140 may be revealed to the user in accordance with the level of concealment by blurring the sensitive information, obfuscating the sensitive information, flipping over of a digital content card including the sensitive information, or omitting the sensitive information” and “when application 103 is directed to audibly present text 130 from object 120, application 103 may determine to omit sensitive information 140 when audibly presenting text 130 based on a determined high level of concealment”; wherein the level of concealment for the object is determined how to present the object to the user).
	generating presentation instructions regarding how the response is to be presented to the user visually, audibly, or visually and audibly, based on the determining whether to present the response to the user visually, audibly, or visually and audibly; and as (see e.g., ¶ 0043; and Fig. 2B: as “application 103 presents object 120 comprising text 130, wherein sensitive information 140 included in the text 130 is revealed in accordance with the level of concealment (step 209)” and 
	present the response to the user via one or more computer-generated visual responses, one or more computer-generated audio responses, or a combination of computer-generated visual and audio responses in accordance with the presentation instructions, as (see e.g., ¶¶ 0046 and 0050; and Fig. 4).
	
	As per claim 15, the claim is rejected under the same premise as claim 9.
	
	As per claim 16, Taron et al. discloses The computer program product of claim 15, wherein the information indicating the presence of surrounding individuals includes at least one selected from the group consisting of: social network information; crowdsourced data; personal area network radio signal data; wireless local area network radio signal data; and visual data from a camera device, as (see e.g., see e.g., ¶¶ 0037, 0038 and 0049).
	
	As per claim 17, the claim is rejected under the same premise as claim 5.
	
	As per claim 18, the claim is rejected under the same premise as claim 7.
	
	As per claim 19, the claim is rejected under the same premise as claim 14.
	
	As per claim 20, the claim is rejected under the same premise as claim 9.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/26/2021